Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al (US 20200301693, Patel”).

	Re claims 1, 9 and 15, Patel discloses determining, by a processor figure 2, element 220) of an NB-IoT device (figure 1, element 110), occurrence of a triggering event (paragraph [0017]); accessing, by the processor from a memory (figure 2, element 230) of the NB-IoT device, a network address of an OTA update server (FOTA update system, figure 1, element 150) transmitting, from the NB-IoT device via a mobile telecommunications network (figure 1, element 120; paragraph [0027]), an update request 
	Re claims 7 and 20, Patel discloses generating, by the processor of the NB-IoT device, the update request message, wherein the update request message includes one or more device parameters of the NB-IoT device (paragraph [0034], it is implicitly disclosed that a message to FOTA update system includes an IP address, MAC address, and/or another type of identifier associated with each UE devcie).
	Re claim 8, Patel discloses receiving, at the OTA update server via the mobile telecommunications network, the update request message (figure 7, step 700); determining, by one or more processors of the OTA update server, an unapplied update is pending for the NB-IoT device based upon the update request message (figure 7, step 740)  and transmitting, from the OTA update server via the mobile telecommunications network, the update message containing the update data to the NB-IoT device (figure 7, step 770).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


Claims 2, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Tea (EP 3557896 A1).
	Re claims 2 and 10, Patel discloses all of the limitations of the base claim, but fails to disclose the NB-IoT device is configured without a short message service (SMS) or without a capability for communication with a short message service center (SMSC).	
However, Tea discloses the OTA update applet is configured to update the NB-IoT device without using short message service (SMS) communication (paragraph [0021]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel with Tea for the benefit of avoiding SMS by utilizing simple communication channel established via UDP OTA applet.  
	Re claim 16, Patel discloses all of the limitations of the base claim, but fails to disclose OTA update applet for updating the NB-IoT device. However, Tea discloses UDP OTA applet (figure 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel with Tea for the benefit of avoiding SMS by utilizing simple communication channel established via UDP OTA applet.  
	Re claim 17, Patel discloses all of the limitations of the base claim, but fails to disclose the OTA update applet is configured to update the NB-IoT device without using short message service (SMS) communication. However, Tea discloses the OTA update applet is configured to update the NB-IoT device without using short message service .  

Claims 3, 4, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Jun et al (US 11089534, “Jun”).
	Re claims 3, 11 and 18, Patel discloses all of the limitations of the base claim, but fails to disclose the memory of the NB-IoT device includes a subscriber identity module (SIM) card. However, Jun discloses UE including a subscriber identity module (SIM) card (figure 1, element 104). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel with Jun for the benefit of identifying each UE device based on subscriber identity (paragraph [0055] of Patel).  
	Re claims 4 and 13, Patel discloses all of the limitations of the base claim, but fails to disclose the update information includes an update to a preferred network list or to a forbidden network list. However, Jun discloses update information including an update to a preferred network list (figure 8, steps 806 and 808). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel with Jun for the benefit of providing an update to a prioritized set of RAT-PLMN combinations so that one of more UEs would facilitate PLMN selection.  

12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Jun and Tea.
	Re claim 12, Patel discloses all of the limitations of the base claim, but fails to disclose the executable instructions comprise an OTA update applet stored on the SIM card. However, Tea discloses UDP OTA applet connected to SIM card (figure 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel with Tea for the benefit of avoiding SMS by utilizing simple communication channel.  

Allowable Subject Matter
Claims 5, 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/HONG S CHO/
Primary Examiner, Art Unit 2467